DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
This communication is considered fully responsive to the amendment filed on 05/18/2022.
Claims 1-12 are pending and are examined in this office action. 
Claim 1-2, 4, 78, 10 have been amended.
No new claim has been added and no claim has been canceled.
In view of the applicant’s amendment, the previous rejection under 35 USC § 112 (b) have been withdrawn. 
	
Response to Arguments
Applicant’s arguments, filed on 05/18/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See Baltar et al. ( US 20190098088 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20180365909 A1; hereinafter as “CHENG”, which has a provisional Application No, 62/522,019 Filed on June 19, 2017) in view of Baltar et al. ( US 20190098088 A1; hereinafter as “Baltar”).

With respect to independent claims: 
Regarding claim 1, CHENG teaches a method of sending a vehicle-to-everything (V2X) message of a vehicle (Fig. 17: also, Fig. 2: First Wireless communication Device 202, Also Fig. Fig. 5: A Device A 502 : “FIG. 16 is a block diagram illustrating another example hardware implementation for an apparatus (e.g., an electronic device) [==V2X communication device] that can support communication in accordance with some aspects of the disclosure”: ]0031];  aforesaid V2X communication device within a vehicle for V2X commutation: [0072]; FIG. 2 illustrates another example of a wireless communication system 200 where a first wireless communication device 202 communicates with a second wireless communication device 204 via a wireless communication link 206. For example, the first wireless communication device 202 may be in a first vehicle and the second wireless communication device 204 may be in a second vehicle or a road-side device. The communication link 206 may take the form of, for example, a V2X link, an enhanced V2X (eV2X) link, or some other suitable communication link (e.g., a V2V link, a V2N link, a D2D link, etc.). [0043])),
the method comprising: 
collecting sensor data obtained from a plurality of sensors mounted on the vehicle to detect a surrounding object (Vehicle with multiple sensors: [0039], see Fig. 1: Vehicle Module for on-Demand Sensor sharing: [0039], Fig.16: commination interface 1602: [0219]; See Fig. 6 where Vehicle A/ Vehicle 1 exchanges  collective perception message (CPM) request message with another vehicle B/Vehicle 2: [0108]-[0110]]; Fig. 17: collecting sensing data from other sensing device ie. road-side-device, a vehicle, a UE , a gNB a TRP: [0230]-[0235]]); Fig. 8-9; 
generating a collective perception (CP) message including sensor information on the plurality of sensors and object information on the detected surrounding object (Fig. 17: element 1704 element 1706: “generates a response to the request if the determination is to respond to the request, wherein the response comprises information sensed at a vehicle” [0240]-[0245]); and
 sending the CP message (see fig. 17, element 1708: transmitting the response/CPM message via vehicle commination link: [0246]; Aforesaid “response CPM might only contain the Trailer/Signature. The CPM can have its own signature and can use the certificate in the signer field of the BSM/CAM the responder vehicle sends itself”: [0145]; aforesaid “response may be defined as in CPM (ETSI-ITS). The response may be sent periodically as a standalone message. There may be an upper-layer ACK from the requestor. The ACK message is optional (to increase reliability). NAKs with station ID information may also be use”: [0165]),
wherein the CP message comprises a (i) header (” Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM 1002 may include a header 1006 (e.g., an ITS PDU header): [0150]), (ii) an originating station container including information on the vehicle, (iii) a sensor information container including information related to the plurality of sensors mounted on the vehicle and (iv) a perceived object container including information on the detected surrounding object (“Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM 1002 may include a header 1006 (== header) (e.g., an ITS PDU header), at least one originating vehicle container 1008 (==origination station container ), and may optionally include at least one Field-of-View Container 1010, as well as one Perceived Object Container 1012.”: [0150]; aforesaid “Perceived Object Container 1012 may include a selection of data elements (DEs) for providing an abstract description of at least one perceived object (e.g., object N). DEs may include timing information, size, relative distance and velocity of a perceived object with respect to the disseminating vehicle, as well as object type and other characteristics (dynamic or static for example).”: [0154]; “The Field-of-View Container 1010 may include information about the sensing capabilities (e.g., for at least one sensor 1 . . . N) of the disseminating vehicle. This may include generic sensor properties, mounting position of the sensor on the vehicle, as well as the sensor's range and opening angle (i.e. the sensor's frustum), and the sensor type. The information may be used by the receiving vehicles to select appropriate prediction models according to the sensor's capabilities”: [0153]).

While CHENG teaches “wherein the CP message comprises i)a header,  (ii) an originating station container including information on the vehicle, (iii) a sensor information container including information related to the plurality of sensors mounted on the vehicle and (iv) a perceived object container including information on the detected surrounding object,”   

CHENG does not expressively disclose: 
wherein the sensor information container comprises a sensor type field representing sensor types for the plurality of sensors, 

wherein the sensor information container further comprises a sub-sensor type field including additional information for the plurality of sensors according to the sensor types, 
wherein the additional information included in the sub-sensor type field is configured differently based on a value of the sensor type field, and wherein the additional information included in the sub-sensor type field comprises (i) information on manufacturer and (ii) information on specification related to a sensor type represented by the value of the sensor type field.

BALTAR, in the same field of endeavor, discloses: 
wherein the sensor information container comprises a sensor type field representing sensor types for the plurality of sensors ( Collective Perception messaging (CPM) in V2X communication: [0008]-0012];  CPM information using sensor which are aggerated from multiple sources: [0012]-[013];  CPM Data with type of sensors: [0027];  
wherein the sensor information container further comprises a sub-sensor type field including additional information for the plurality of sensors according to the sensor types (according to sensor type, other sub type of information can be collected based on sensor type: “machine learning may be used, by a source device manufacturer, to learn the reliability of sensors from various sink device manufacturers. In one example of the machine learning algorithm, multiple different sensors from the same manufacturer report very different measured values for the same environmental value. In response, the sink device manufacturer reduces its SSR value for the same manufacturer associated with the multiple different sensors”: [0029]; [0049]);

wherein the additional information included in the sub-sensor type field is configured differently based on a value of the sensor type field, and wherein the additional information included in the sub-sensor type field comprises (i) information on manufacturer and (ii) information on specification related to a sensor type represented by the value of the sensor type field (“The machine provides (e.g., to the sink device) an output representing the signal value in response to a determination that the signal value is reliable. The output may be provided in a CPM”: [0052]“At operation 340, the machine accesses, from the storage device, a source-sink relation (SSR) term based on the source device and the sink device. The SSR term may be stored in a table (or other data structure) at the storage device. The table may have a first dimension (e.g., rows) representing a manufacturer or device identifier (or set of device identifiers) of the source device and a second dimension (e.g., columns) representing a manufacturer or device identifier (or set of device identifiers) of the sink device..”: [0048]-[0049]; [0052]-[[053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CHENG to include  the above recited limitations as taught by BALTAR. The suggestion/motivation to do so would have been to utilize traffic data to avoid accident or send out advance text message about the traffic of road (BALTAR; [0010]).

  

Regarding claim 7, CHENG teaches A vehicle-to-everything (V2X)  communication device of a vehicle (Fig. 2: First Wireless communication Device 202, Also Fig. Fig. 5: A Device A 502 : “FIG. 16 is a block diagram illustrating another example hardware implementation for an apparatus (e.g., an electronic device) [==V2X communication device] that can support communication in accordance with some aspects of the disclosure”: ]0031];  aforesaid V2X communication device within a vehicle for V2X commutation: [0072]; FIG. 2 illustrates another example of a wireless communication system 200 where a first wireless communication device 202 communicates with a second wireless communication device 204 via a wireless communication link 206. For example, the first wireless communication device 202 may be in a first vehicle and the second wireless communication device 204 may be in a second vehicle or a road-side device. The communication link 206 may take the form of, for example, a V2X link, an enhanced V2X (eV2X) link, or some other suitable communication link (e.g., a V2V link, a V2N link, a D2D link, etc.).: [0043]), comprising: 
a memory configured to store data (Fig. 16: Storage Medium 1604:[0217]); 
transmitter  and receiver a radio signal including a collective perception (CP) message (Fig.16: commination interface 1602: [0219]; See Fig. 6 where Vehicle A/ Vehicle 1 exchanges  collective perception message (CPM) request message with another vehicle B/Vehicle 2: [0108]-[0110]]; and 
a processor configured to control the memory and the transmitter  and receiver (Fig. 16: Processing Circuit 1610 is in communication with communication interface 1602 and memory:: [0217]-[0219]), wherein the processor further  is configured to: collect sensor data obtained from a plurality of sensors mounted on the vehicle and detect a surrounding object (Vehicle with multiple sensors: [0039], Fig. 17: collecting sensing data from other sensing device ie. road-side-device, a vehicle, a UE , a gNB a TRP: [0230]-[0235]]; Fig. 8-9; 
generate the collective perception (CP) message including sensor information on the plurality of sensors and object information on the detected surrounding object (Fig. 17: element 1704 element 1706: “generates a response to the request if the determination is to respond to the request, wherein the response comprises information sensed at a vehicle” [0240]-[0245]); and 
send the CP message (see fig. 17, element 1708: transmitting the response/CPM message via vehicle commination link: [0246]; Aforesaid “response CPM might only contain the Trailer/Signature. The CPM can have its own signature and can use the certificate in the signer field of the BSM/CAM the responder vehicle sends itself”: [0145]; aforesaid “response may be defined as in CPM (ETSI-ITS). The response may be sent periodically as a standalone message. There may be an upper-layer ACK from the requestor. The ACK message is optional (to increase reliability). NAKs with station ID information may also be use”: [0165]), 
wherein the CP message comprises a (i) header (” Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM 1002 may include a header 1006 (e.g., an ITS PDU header): [0150]), (ii) an originating station container including information on the vehicle, (iii) a sensor information container including information related to the plurality of sensors mounted on the vehicle and (iv) a perceived object container including information on the detected surrounding object (“Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM 1002 may include a header 1006 (== header) (e.g., an ITS PDU header), at least one originating vehicle container 1008 (==origination station container ), and may optionally include at least one Field-of-View Container 1010, as well as one Perceived Object Container 1012.”: [0150]; aforesaid “Perceived Object Container 1012 may include a selection of data elements (DEs) for providing an abstract description of at least one perceived object (e.g., object N). DEs may include timing information, size, relative distance and velocity of a perceived object with respect to the disseminating vehicle, as well as object type and other characteristics (dynamic or static for example).”: [0154]; “The Field-of-View Container 1010 may include information about the sensing capabilities (e.g., for at least one sensor 1 . . . N) of the disseminating vehicle. This may include generic sensor properties, mounting position of the sensor on the vehicle, as well as the sensor's range and opening angle (i.e. the sensor's frustum), and the sensor type. The information may be used by the receiving vehicles to select appropriate prediction models according to the sensor's capabilities”: [0153]).

While CHENG teaches “wherein the CP message comprises i)a header,  (ii) an originating station container including information on the vehicle, (iii) a sensor information container including information related to the plurality of sensors mounted on the vehicle and (iv) a perceived object container including information on the detected surrounding object,”   

CHENG does not expressively disclose: 
wherein the sensor information container comprises a sensor type field representing sensor types for the plurality of sensors, 

wherein the sensor information container further comprises a sub-sensor type field including additional information for the plurality of sensors according to the sensor types, 
wherein the additional information included in the sub-sensor type field is configured differently based on a value of the sensor type field, and wherein the additional information included in the sub-sensor type field comprises (i) information on manufacturer and (ii) information on specification related to a sensor type represented by the value of the sensor type field.

BALTAR, in the same field of endeavor, discloses: 
wherein the sensor information container comprises a sensor type field representing sensor types for the plurality of sensors ( Collective Perception messaging (CPM) in V2X communication: [0008]-0012];  CPM information using sensor which are aggerated from multiple sources: [0012]-[013];  CPM Data with type of sensors: [0027];  
wherein the sensor information container further comprises a sub-sensor type field including additional information for the plurality of sensors according to the sensor types (according to sensor type, other sub type of information can be collected based on sensor type: “machine learning may be used, by a source device manufacturer, to learn the reliability of sensors from various sink device manufacturers. In one example of the machine learning algorithm, multiple different sensors from the same manufacturer report very different measured values for the same environmental value. In response, the sink device manufacturer reduces its SSR value for the same manufacturer associated with the multiple different sensors”: [0029]; [0049]);

wherein the additional information included in the sub-sensor type field is configured differently based on a value of the sensor type field, and wherein the additional information included in the sub-sensor type field comprises (i) information on manufacturer and (ii) information on specification related to a sensor type represented by the value of the sensor type field (“The machine provides (e.g., to the sink device) an output representing the signal value in response to a determination that the signal value is reliable. The output may be provided in a CPM”: [0052]“At operation 340, the machine accesses, from the storage device, a source-sink relation (SSR) term based on the source device and the sink device. The SSR term may be stored in a table (or other data structure) at the storage device. The table may have a first dimension (e.g., rows) representing a manufacturer or device identifier (or set of device identifiers) of the source device and a second dimension (e.g., columns) representing a manufacturer or device identifier (or set of device identifiers) of the sink device..”: [0048]-[0049]; [0052]-[[053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CHENG to include  the above recited limitations as taught by BALTAR. The suggestion/motivation to do so would have been to utilize traffic data to avoid accident or send out advance text message about the traffic of road (BALTAR; [0010]).


With respect to dependent claims: 
Regarding claims 2/8, CHENG in view of BALTAR teaches the invention of claim 1 (or claim 7) as set forth above. Further, CHENG teaches, wherein the originating station container further comprises a common field, wherein the common field is separately configured from a basic container, and 2Application No.: 16/767,471Docket No.: 8737.02687.US00 wherein the basic container comprises a generation time field representing a generation time of the CP message and a station type field representing a type of the vehicle (Fig. 10 CPM with Originating Vehicle Container 1008. Of the Originating Vehicle Container; The Originating Vehicle Container 1008 may include basic information related to the vehicle sending the CPM, such as generation time, reference position, heading, speed, and vehicle dimensions.: [0152]; The frustum may define a beginning and opening angle, and point of reference P (e.g., the same as or different from the point of reference in the Originating Vehicle Container). The frustum 1100 may be define several sides including, for example, a top side 1104, a right side 1106, a bottom side 1108, a left side 1110, and a near side 1112 (i.e., the side nearest the point of reference P), and so on. Depth (e.g., distance from the point of reference) can be specified or left unbounded (e.g., equal to the communication range).”: [1059]; also see Vehicle ID: [0116]-[0121]).
  
Regarding claims 3/9, CHENG in view of BALTAR teaches the invention of claim 1 (or claim 7) as set forth above.  Further, BALTAR teaches, wherein the sub-sensor type field comprises manufacturer information or specification information for each of the sensor types (“The machine provides (e.g., to the sink device) an output representing the signal value in response to a determination that the signal value is reliable. The output may be provided in a CPM”: [0052]“At operation 340, the machine accesses, from the storage device, a source-sink relation (SSR) term based on the source device and the sink device. The SSR term may be stored in a table (or other data structure) at the storage device. The table may have a first dimension (e.g., rows) representing a manufacturer or device identifier (or set of device identifiers) of the source device and a second dimension (e.g., columns) representing a manufacturer or device identifier (or set of device identifiers) of the sink device..”: [0048]-[0049]; [0052]-[[053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CHENG to include  the above recited limitations as taught by BALTAR. The suggestion/motivation to do so would have been to utilize traffic data to avoid accident or send out advance text message about the traffic of road (BALTAR; [0010]).

Regarding claims 4/10, CHENG in view of BALTAR teaches the invention of claim 1 (or claim 7) as set forth above.  Further, CHENG teaches, , wherein the sub-sensor type field comprises URL (Uniform Resource Locator)  information for accessing raw data of the sensor data obtained from the plurality of sensors (Perception Request Container data collection using sensor for CPM message: [0163]; ).



Regarding claims 5/11, CHENG in view of BALTAR teaches the invention of claim 1 (or claim 7) as set forth above.  Further, BALTAR teaches, wherein the perceived object container comprises a classification field representing a type of the detected surrounding object and a lane information field representing lane information of the detected surrounding object (Fig. 1: “vehicles and other devices may use CPM to communicate about pedestrians crossing the road, children playing next to the road, the presence of animals, and the like. In some cases, multiple vehicles may observe identical events, consistent aggregated information may increase the probability that the reported information is true. For example, if one vehicle detects ice on the road at a certain geolocation, the detection may be in error.”: [0012]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CHENG to include  the above recited limitations as taught by BALTAR. The suggestion/motivation to do so would have been to utilize traffic data to avoid accident or send out advance text message about the traffic of road (BALTAR; [0010]).

Regarding claims 6/12, CHENG in view of BALTAR teaches the invention of claim 5 (or claim 11) as set forth above.  Further, BALTAR teaches,
, wherein the lane information field comprises an object lane type field representing a direction of a lane on which the detected surrounding object is positioned, and an object lane position field representing a position of the lane on which the detected surrounding object is positioned  (road information, roadside information, manufacture information: [0012]-[0017]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CHENG to include  the above recited limitations as taught by BALTAR. The suggestion/motivation to do so would have been to utilize traffic data to avoid accident or send out advance text message about the traffic of road (BALTAR; [0010]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411                    

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411